Citation Nr: 1043892	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1941 to November 
1945 and from March 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for service-
connected asbestosis from January 21, 2009 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The pulmonary function test conducted in January 2009 discloses 
that the Veteran's Forced Vital Capacity and his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method exceed 80 percent of the predicted result.


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis through 
January 20, 2009 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard 
to the Veteran's asbestosis increased rating claim, the Board 
notes that the Veteran's claim for a higher rating arises from 
his disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As notice with regard to the Veteran's service 
connection claim was satisfied by a letter issued in June 2006, 
the appeal of this issue may be adjudicated without remand for 
further notification.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran to procure 
service medical records, which are associated with the claims 
file, and pertinent treatment records, which are associated with 
the claims files, and providing an examination when necessary.  
Examination was afforded in January 2009.  

The Veteran has not identified any additional evidence which 
should be sought or any other possible source for records sought 
but not located.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal with respect to the claim for an 
increased initial evaluation for the skin disorder, must take 
into account all evidence of the nature and severity of the 
disability from the effective date of service connection.  Thus, 
the rating might be a "staged" rating, that is, one comprised 
of successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a 
higher initial evaluation for the disability at issue requires 
consideration of staged ratings.

It is also noted that staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's asbestosis has been rated pursuant to the 38 C.F.R. 
§ 4.97, Diagnostic Code 6833, the Diagnostic Code outlining the 
rating criteria for asbestosis.  Pursuant to Diagnostic Code 
6833, a 10 percent rating is assigned when pulmonary function 
tests show that the Forced Vital Capacity (FVC) is 75 to 80 
percent of the predicted result; or where the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is between 66 percent and 80 percent of the predicted 
result.  A 30 percent rating is assigned when the FVC is between 
65 percent and 74 percent of the predicted result, or where the 
DLCO (SB) is between 56 and 65 percent of the predicted result.  
38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  

The Board notes that pulmonary function test (PFT) results are 
the sole prescribed method for evaluating the severity of 
asbestos-related lung disease.  However, effective October 6, 
2006, VA added provisions that clarify the use of PFT results in 
evaluating respiratory conditions.  See 71 Fed. Reg. 52,459-01 
(Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  38 C.F.R. § 
4.96(d), entitled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-
6833, and 6840-6845" has seven subsections.  If a DLCO (SB) test 
is not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO (SB) test 
would not be useful or valid in a particular case.  When the PFT 
results are not consistent with clinical findings, evaluation 
should generally be based on the PFT results.  Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFT results.  Post-bronchodilator results are 
to be used unless they are poorer than the pre-bronchodilator 
results, than the pre-bronchodilator values should be used for 
rating purposes.  When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate, the test results that the examiner states 
most accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned.

The Board notes that the pertinent regulatory changes outlined 
above are non-substantive in nature and merely interpret already 
existing law.  Accordingly, the Veteran will not be prejudiced by 
review of his PFT results in light of these explanatory 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As referenced above, the Veteran's instant increased rating claim 
stems from his disagreement with his initial noncompensable 
evaluation assigned after the Board awarded service connection 
for asbestosis, as reflected in a decision issued in November 
2008.  The February 2009 rating decision reflecting the award of 
service connection and assigning a noncompensable evaluation 
notes the effective date of the Veteran's service connection 
award as February 13, 2003, noting this to be the date that the 
Veteran's service connection claim was received.  However, a 
review of the claims file reveals that the Veteran's service 
connection claim was received by the RO on February 13, 2006.  
Accordingly, the Board will review the evidence of record from 
the rating period as defined by the actual receipt of the 
Veteran's service connection claim, February 13, 2006.

As discussed in the remand portion of the Board's decision below, 
the Veteran has submitted a letter from his private treating 
physician suggesting that his asbestosis has increased in 
severity since it was evaluated on January 20, 2009.  
Accordingly, the issued of entitlement to a compensable rating 
through January 20, 2009 is addressed below, and the issue of 
entitlement to a compensable rating from January 21, 2009 is 
remanded for further development.  

The only PFT results of record during the applicable rating 
period are reflected in the Veteran's January 2009 VA respiratory 
examination report.  At that time, the Veteran demonstrated an 
FVC of 86 percent of the predicted result and a DLCO (SB) of 92 
percent of the predicted result.  The examiner stated that the 
FVC results reflected a mild restrictive lung defect, but no 
obstructive lung defect, and that the DLCO results reflected a 
diffusion capacity within normal limits.  

After reviewing these PFT results, the Board finds that neither 
the Veteran's FVC or DLCO results recorded during his 2009 VA 
examination reflect a basis for awarding a compensable rating, as 
both the Veteran's FVC of 86 percent of the predicted result and 
DLCO of 92 percent of the predicted result exceed the minimum 80 
percent required for a compensable evaluation.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports that his asbestosis results in fatigue and 
difficulty breathing and produces phlegm in his throat.  The 
Board further notes that the Veteran is competent to report his 
respiratory symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required).  The Board finds the Veteran's reports of his 
pulmonary symptoms to be credible.  However, the Board also notes 
that the clinical evidence reveals that, in additional to 
asbestosis, the Veteran has several other disorders that affect 
the pulmonary system.  He is treated for chronic obstructive 
pulmonary disease (COPD), sinusitis, and allergic rhinitis, in 
additional to service-connected asbestosis.  A diagnosis of sleep 
apnea has also been assigned.  

While the Veteran is competent to state that he experiences the 
symptoms listed above, the Veteran is not competent to determine 
that fatigue, for example, results from asbestosis rather than 
from sleep apnea, or to state that fatigue results from service-
connected asbestosis rather than from COPD, for which no award of 
service connection is in effect.  While the Veteran is competent 
to report that he has phlegm in his throat, he is not competent 
to determine that asbestosis rather than rhinitis or sinusitis 
causes the phlegm.  Although the Board has considered the lay 
statements, those lay statements, although credible, are not 
competent, and do not require that the Board consider symptoms 
not encompassed within the regulation in determining the 
appropriate evaluation for asbestosis through January 20, 2009.  

The Veteran's private physician noted, in a November 2009 
statement, that the Veteran had pleural effusion as a result of 
asbestos.  The provider did not indicate that disability due to 
pleural effusion could not be evaluated through the objective 
results of pulmonary function testing.  The Board finds that 
applicable Diagnostic Code encompasses the findings attributed by 
competent medical evidence to the Veteran's service-connected 
asbestosis.  

As outlined above, specific PFT results are required under the 
applicable rating criteria, for the award of a compensable 
rating.  The objective evidence of record demonstrates that, 
through January 20, 2009, the Veteran's pulmonary function test 
results did not meet any criterion for a compensable evaluation 
for asbestosis.  

Given the lack of the requisite PFT results reflecting 
entitlement to a compensable rating, the Veteran's appeal seeking 
a schedular compensable rating is denied.  

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to either the 
Veteran's asbestosis increased rating claim.  The threshold 
factor for extraschedular consideration is a finding on part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disabilities at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for additional 
or more severe symptoms than are currently shown by the evidence; 
thus, the Veteran's asbestosis disability picture is contemplated 
by the rating schedule.  The Board notes that, in a November 2009 
letter, a private physician specifically attributed pleural 
effusion to the Veteran's service-connected asbestosis.  However, 
the physician did not indicate that the severity of pleural 
effusion could not be measured through the objective results of 
the pulmonary function tests.  The assigned schedular evaluation 
is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but 
notes that he reported retiring from his profession as a barber 
in 1986, and the Veteran has not alleged that his retirement in 
1986 was attributable to his asbestosis.  Likewise, the Veteran 
has not specifically claimed entitlement to a total disability 
due to individual unemployability (TDIU) as a result of his 
service-connected asbestosis.  See 38 C.F.R. § 4.16.  In the 
event that in filing an increased rating claim, a claim of a TDIU 
was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009)), review of the medical evidence does not reflect 
that the Veteran's service-connected asbestosis precludes 
employment.  In that regard, the 2009 VA examiner concluded that 
the Veteran walks two to four miles per day without discomfort, 
and that with the exception of precluding him from engaging in 
sports, the Veteran's asbestosis has only moderate, mild, or no 
effects on his ability to perform his activities of daily living.  
Thus, a preponderance of the evidence of record is against a 
finding that the Veteran is precluded from gainful employment due 
solely to this service-connected disability.  Thus, entitlement 
to a TDIU due to his service-connected asbestosis is not 
warranted.


ORDER

A compensable disability rating for service-connected asbestosis 
through January 20, 2009 is denied.


REMAND

In a letter dated in November 2009, the Veteran's private 
treating physician stated that since a May 2008 surgery to treat 
the Veteran's pleural effusion due to his asbestosis, the Veteran 
has reported experiencing increased coughing, phlegm production, 
and general fatigue, and the physician stated that the Veteran 
has also evidenced increased pleural effusion.  The physician 
characterized at least the pleural effusion as complications of 
the Veteran's service-connected asbestosis.  

Given this evidence that the Veteran's service-connected 
asbestosis has progressively increased in severity since his May 
2008 surgery, and noting that the Veteran's asbestosis was last 
assessed for VA purposes in January 2009, the Board finds that 
the Veteran should be afforded a new VA examination to determine 
the current severity of his service-connected asbestosis.  

The Board further notes that as indicated during his 2009 VA 
examination, the Veteran has several surgical scars resulting 
from his various asbestosis-related surgeries; however, the 2009 
VA examination report does not include specific findings that 
would allow a determination regarding whether the Veteran is 
entitled to a separate compensable evaluation for these scars.  
Thus, the VA examination afforded to the Veteran pursuant to this 
Remand should include a clinical assessment of his surgical 
scars.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the issue of entitlement to a compensable disability 
rating for service-connected asbestosis from January 21, 2009 is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain copies of any records of the 
Veteran's VA treatment records from August 
2010 to the present.

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
to determine the current severity of his 
service-connected asbestosis.  

The claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examiner must 
review the clinical evidence, including a 
November 2009 letter from a private 
physician, and the Veteran's lay statements, 
including his contentions that phlegm, 
fatigue, and difficulty breathing are due to 
service-connected asbestosis.  All necessary 
tests, including a PFT, must be conducted, 
and clinical findings must be recorded in 
detail.  The PFT must be conducted post-drug 
therapy and must so state, unless the results 
of the pre-bronchodilator PFT is normal or 
when the examiner determines that post-
bronchodilator studies must not be done and 
states why. 

The examiner must review the results of any 
testing prior to completion of the report. 
The PFT report must be associated with the 
claims file.  Specifically, the PFT must 
provide a value for FVC and a value for DLCO 
(SB), both expressed as a percentage of 
predicted value.  The examiner must comment 
on the assertion that the Veteran has pleural 
effusion as a result of asbestosis, and must 
state whether pleural effusion is present.  
The examiner should describe the effect of 
pleural effusion, if present, on the 
Veteran's respiratory system.

If the examiner finds that the DLCO (SB) 
would not be useful or valid in this case, it 
must be so stated.  If the examiner finds 
that the PFTs are not a valid indication of 
respiratory functional impairment in this 
case, it must be so stated.  

The value for the Veteran's maximum exercise 
capacity must be expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  The examiner must further state 
whether the Veteran experiences cor pulmonale 
(right heart failure), pulmonary hypertension 
(shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.

The Veteran's surgical scars related to any 
treatment for asbestosis should also be 
described with attention to rating factors, 
including their measurements and whether the 
scars are painful on examination, unstable, 
or affect the function of any affected part.  



3.  Then, re-adjudicate the Veteran's claim 
of entitlement to a compensable disability 
rating for service-connected asbestosis from 
January 21, 2009.  If the Veteran is not 
awarded the full benefit sought, provide him 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


